Case: 16-50449      Document: 00514146553         Page: 1    Date Filed: 09/07/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fif h Circuit

                                    No. 16-50449                                     FILED
                                  Summary Calendar                            September 7, 2017
                                                                                Lyle W. Cayce
                                                                                     Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JORGE ALBERTO GAYTAN MARTELL, also known as Jorge, also known as
Gera, also known as Gerardo Carreon, also known as Aaron Cordero, also
known as Alejandro Carrillo,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:15-CR-182-6


Before JOLLY, OWEN, and HAYNES, Circuit Judges
PER CURIAM: *
       The attorney appointed to represent Jorge Alberto Gaytan Martell,
Shannon Charles Hooks, has moved for leave to withdraw and has filed briefs
in accordance with Anders v. California, 386 U.S. 738 (1967), and United States
v. Flores, 632 F.3d 229 (5th Cir. 2011). Gaytan Martell has filed a response.
The record is not sufficiently developed to allow us to make a fair evaluation of


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50449    Document: 00514146553     Page: 2   Date Filed: 09/07/2017


                                 No. 16-50449

Gaytan Martell’s claim of ineffective assistance of counsel; we therefore decline
to consider the claim without prejudice to collateral review. See United States
v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
      We have reviewed counsel’s briefs and the relevant portions of the record
reflected therein, as well as Gaytan Martell’s response.       We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review.    Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.
      Nevertheless, we note that counsel’s initial and supplemental briefs
failed adequately to address the appeal waiver’s scope and enforceability,
offering no legal analysis and, in the case of the supplemental brief,
inaccurately setting out the terms of the waiver.         We have previously
admonished counsel regarding such deficiencies. Counsel is WARNED that
continued deficient performance may result in the imposition of sanctions,
including the denial of payment for services rendered, removal from cases, or
disqualification from performing work pursuant to the Criminal Justice Act in
cases appealed to this court.




                                       2